[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
O’Keeffe v. McClain, Slip Opinion No. 2021-Ohio-2186.]




                                        NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                         SLIP OPINION NO. 2021-OHIO-2186
    O’KEEFFE, APPELLANT, v. MCCLAIN, TAX COMMR., ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
   may be cited as O’Keeffe v. McClain, Slip Opinion No. 2021-Ohio-2186.]
Real-property taxation—R.C. 3345.17—Entire real-estate parcel used by the Ohio
        State University (“OSU”) to operate the OSU Airport is entitled to
        exemption under R.C. 3345.17.
     (No. 2020-0134—Submitted January 13, 2021—Decided June 30, 2021.)
              APPEAL from the Board of Tax Appeals, No. 2018-482.
                               ____________________
        STEWART, J.
        {¶ 1} In 2016, appellant, John S. O’Keeffe, a Franklin County property
owner, filed a complaint challenging the continuing property-tax exemption for a
real-estate parcel owned by the state of Ohio and operated as the Ohio State
University Airport (“OSU Airport”), also known as Don Scott Field. The tax
commissioner denied O’Keeffe’s complaint, and the Board of Tax Appeals
(“BTA”) affirmed that decision. On appeal, O’Keeffe contends that given its use
                             SUPREME COURT OF OHIO




as of the tax-lien date, the airport parcel does not qualify for exemption; O’Keeffe
argues that either the entire airport should be taxed or, at a minimum, certain areas
of the parcel should be split-listed as taxable. We affirm the BTA’s decision, which
continued the exemption for the entire airport parcel.
                                 I. BACKGROUND
                                  A. OSU Airport
       {¶ 2} The airport sits on a 325.614-acre parcel owned by the state of Ohio.
The parcel is in the Dublin City Schools district, but the board of education of that
school district is not a party in this case and does not challenge the tax exemption.
       {¶ 3} The airport’s director, Douglas Hammon, testified at the BTA hearing
that the airport is integral to OSU’s College of Engineering. In particular, he
testified that the airport’s financial operations “fall under [his] purview with the
finance arm” of that college, and the College of Engineering’s finance director
confirmed that the “airport” “reports directly to the dean” of that college.
       {¶ 4} OSU Airport operates as a full-service airport, meaning that it has all
the features of a typical airport, including runways; taxiways; hangars; an air-
traffic-control tower; landing, lighting, and communications systems; and car-
rental and food services. It also qualifies as a “general aviation airport” under
Federal Aviation Administration (“FAA”) guidelines, meaning that it offers
services 24/7 and must be available to all classes and categories of aeronautical
users for which it has certification. General aviation airports are public-use airports
that do not have scheduled service or have less than 2,500 annual passenger
boardings. https://www.faa.gov/airports/planning_capacity/categories/ (accessed
Feb. 25, 2021) [https://perma.cc/2ADR-AWV6], citing 49 U.S.C. 47102(8).
According to Hammon, OSU Airport does not qualify as a “commercial service
airport,” because OSU Airport does not service the passenger airlines but
“service[s] anybody other than the airlines.”




                                          2
                                January Term, 2021




       {¶ 5} The airport’s current operations contrast with its modest beginning as
a student flight school during the 1940s. According to OSU’s “Master Plan
Update,” which was issued in 1990, the airport was established as a result of OSU’s
“policy of developing a comprehensive program of aeronautics,” which was
adopted in 1942. The master-plan update also states that the airport was operated
“as a privately owned facility solely for the benefit of the University” prior to 1959
but “was opened to the public following the adoption of an Airport Master Plan on
January 12, 1959.” According to the 1990 update, the master plan established the
policy of receiving federal aid to fund airport improvements.
       {¶ 6} For a fee, members of the public may use the airport to store their
aircraft; they may also purchase fuel and acquire ancillary flight services from the
airport. The airport also leases hangars and office space to large commercial
tenants. Hammon testified that the leasing of facilities serves the purpose of
making the airport as financially self-sufficient as possible. O’Keeffe presented
documents showing airport profit-and-loss statements for fiscal years 2012 and
2017. The statements show net losses for the airport in those years.
       {¶ 7} OSU Airport is integrated with OSU’s academic programs in the
following ways:
   The airport’s facilities include classrooms, simulation laboratories, and research
    facilities, all of which are used by OSU students in various fields of study.
   Classes are held at the airport in such areas as flight education, airport
    management, airport planning and design, geography, and finance.
   The airport is used in support of (1) 30 bachelor-, masters-, and Ph.D.-degree
    programs in the College of Engineering, (2) three bachelor-degree programs in
    the College of Arts and Sciences, and (3) one bachelor-degree program in the
    Fisher College of Business.




                                          3
                                  SUPREME COURT OF OHIO




   The College of Engineering uses the airport as a teaching laboratory and for
    career training.
   OSU students conduct research at a gas-turbine-research lab and an aerospace-
    research center maintained at the airport.
                                 B. Course of proceedings
         {¶ 8} O’Keeffe filed his complaint against continued exemption under R.C.
5715.27(E) on December 30, 2016.1 OSU responded, and in April 2018, the tax
commissioner issued his final determination upholding the exemption.
         {¶ 9} In that determination, the tax commissioner considered the exempt
status of the parcel under R.C. 3345.17, which exempts “property * * * of the
boards of trustees * * * of the state universities * * * and of the state held for the
use and benefit of any such institution, which is used for the support of such
institution.” Relying on two points, the tax commissioner found that the property
was exempt under this provision.
         {¶ 10} First, the tax commissioner determined that OSU Airport differs
from the property at issue in Columbus City School Dist. Bd. of Edn. v. Testa, 130
Ohio St.3d 344, 2011-Ohio-5534, 958 N.E.2d 557. In that case, we reversed the
BTA’s decision upholding the tax commissioner’s grant of exemption for a
property, because the property’s support of OSU consisted solely of providing OSU
with income derived from leasing the property. In contrast with that case, the tax
commissioner in this case concluded that “the airport property is being used in a
synergistic relationship between the University and the aviation related uses and
enterprises that support the various University programs and course offerings.”
Second, the tax commissioner determined that OSU’s use of the airport falls within


1. As a Franklin County property owner, O’Keeffe had standing to contest OSU’s exemption. R.C.
5715.27(E) (authorizing the filing of complaints against continued exemption by persons authorized
to file valuation complaints pursuant to R.C. 5715.19, which authorizes complaints by “[a]ny person
owning taxable real property in the county [or property in another county that is in the same taxing
district]” where the property at issue is located).




                                                 4
                                January Term, 2021




“the broad powers granted to it as a state university,” which include “ ‘facilitat[ing]
and assist[ing] with establishing and developing entrepreneurial projects or * * *
assist[ing] and cooperat[ing] with any governmental agency in achieving such
purpose,’ ” quoting R.C. 3345.36(B).
       {¶ 11} O’Keeffe appealed the grant of continued exemption to the BTA,
which affirmed the tax commissioner’s determination. The BTA ruled that “while
O’Keeffe must show that the commissioner’s findings were in error, OSU must
continue to establish its right to exemption.” BTA No. 2018-482, 2019 WL
7476573, *2 (Dec. 31, 2019). On the merits, the BTA determined that (1) the state-
university property-tax exemption, R.C. 3345.17, does not involve a primary- or
exclusive-use test as advocated by O’Keeffe, (2) an operational relationship
between the property’s use and university activities exists and furnishes an adequate
basis for the exemption, and (3) using the property to generate income does not
defeat exemption so long as that use is ancillary to the main use. Id. at *3. O’Keeffe
has appealed the BTA’s decision to this court.
                         II. PRELIMINARY MATTERS
                               A. Standard of review
       {¶ 12} We review BTA decisions to “determine whether they are
reasonable and lawful.” Grace Cathedral, Inc. v. Testa, 143 Ohio St.3d 212, 2015-
Ohio-2067, 36 N.E.3d 136, ¶ 16, citing R.C. 5717.04. “The standard for conducting
that review ranges from abuse of discretion, which applies when we are asked to
reverse the BTA’s determination regarding the credibility of witnesses, to de novo
review of legal issues.” Id. O’Keeffe’s appeal presents mainly legal issues
concerning the scope of exemption under R.C. 3345.17. Our review, then, is de
novo. See Progressive Plastics, Inc. v. Testa, 133 Ohio St.3d 490, 2012-Ohio-4759,
979 N.E.2d 280, ¶ 15.
                                B. Burden of proof




                                          5
                                   SUPREME COURT OF OHIO




         {¶ 13} OSU argues that a complainant in O’Keeffe’s position bears the
burden of proving that the property is not entitled to exemption. At oral argument,
the tax commissioner also embraced this position. They are mistaken. The General
Assembly has directly addressed the burden of proof in real-property-tax-
exemption cases. R.C. 5715.271 states:


                  In any consideration concerning the exemption from
         taxation of any property, the burden of proof shall be placed on the
         property owner to show that the property is entitled to exemption.
         The fact that property has previously been granted an exemption is
         not evidence that it is entitled to continued exemption.


         {¶ 14} That statute was enacted in 1985. Am.Sub.H.B. No. 321, 141 Ohio
Laws, Part II, 3243, 3245. Before 1985, we had held that “the burden of proof is
upon the complaining taxpayer to produce sufficient evidence to substantiate his
allegations that the property should lose its exemption.” Vick v. Cleveland Mem.
Med. Found., 2 Ohio St.2d 30, 206 N.E.2d 2 (1965), paragraph one of the syllabus.
The enactment of R.C. 5715.271 supersedes that holding and places the burden of
proof of exemption on the property owner, regardless of whether the property
owner is applying for exemption or defending against a complaint to discontinue
exemption under R.C. 5715.27.2


2. We relied on the holding in Vick in Cincinnati v. Testa, 143 Ohio St.3d 371, 2015-Ohio-1775, 38
N.E.3d 847, ¶ 14, a case in which a competitor of the city of Cincinnati’s public golf courses filed
a complaint against their continued exemption from real-property tax. In light of R.C. 5715.271,
we erred by doing so. But our reliance on Vick in our opinion in Cincinnati has no force as a
precedent here, because our opinion in that case neither cited R.C. 5715.271 nor considered its effect
on the burden of proof. “When an issue is not argued or is ignored in a decision, such decision is
not precedent to be followed in a subsequent case in which the issue arises.” Natl. Cable Television
Assn., Inc. v. Am. Cinema Editors, Inc., 937 F.2d 1572, 1581 (Fed.Cir.1991); see also United Food
& Commercial Workers Union v. Albertson’s Inc., 207 F.3d 1193, 1199-1200 (10th Cir.2000);
accord State ex rel. Davis v. Pub. Emps. Retirement Bd., 120 Ohio St.3d 386, 2008-Ohio-6254, 899




                                                  6
                                     January Term, 2021




         {¶ 15} Under his first proposition of law, O’Keeffe acknowledges that the
BTA correctly stated that under R.C. 5715.271, “O’Keeffe must show that the
commissioner’s findings were in error [and] OSU must continue to establish its
right to exemption.” But O’Keeffe suggests that the BTA did not properly apply
the burden, because it allegedly “fail[ed] to review” his complaint in light of
“documented evidence demonstrating substantial material change in operational
use since the exemption was first granted in 1943.” We conclude, however, that
this objection pertains not to the BTA’s application of the burden of proof, but to
its rejection of O’Keeffe’s legal argument.
         {¶ 16} In sum, R.C. 5715.271 places the burden of proving entitlement to
continued exemption on OSU, and the BTA properly required OSU to bear that
burden.
           C. OSU failed to cross-appeal the BTA’s evidentiary rulings
         {¶ 17} OSU argues that certain documents and testimony ought to have
been excluded or disregarded by the BTA. There are three elements to OSU’s
evidentiary argument: (1) the lack of authentication of certain documents, (2) the
hearsay character of unauthenticated documents, and (3) the lack of relevance of
certain documents and testimony.
         {¶ 18} We reject OSU’s evidentiary contentions. These arguments relate to
objections OSU raised before the BTA, and in its decision, the BTA clarified that
it overruled those objections. 2019 WL 7476573 at *1. OSU forfeited any right to
contest that ruling by failing to file a cross-appeal. See Polaris Amphitheater
Concerts, Inc. v. Delaware Cty. Bd. of Revision, 118 Ohio St.3d 330, 2008-Ohio-
2454, 889 N.E.2d 103, ¶ 14 (this court is not permitted “to rectify an alleged error
of the BTA unless that error was set forth in a proper notice of appeal, even if the
alleged error aggrieved the party only because of the success of another party’s

N.E.2d 975, ¶ 38-39 (because certain claims were not actually litigated and determined by this court
in earlier decisions, those decisions were not binding precedent as to those claims).




                                                 7
                               SUPREME COURT OF OHIO




appeal”). As a result, we lack jurisdiction to grant any relief to OSU on its
evidentiary arguments because it failed to file a cross-appeal setting forth its claims
of error.
           III. OSU PROVED THAT THE AIRPORT IS ENTITLED TO
                         EXEMPTION UNDER R.C. 3345.17
 A. The continued exemption of property depends not on whether its use has
                  changed but on whether its current use is exempt
           {¶ 19} O’Keeffe contends in his first proposition of law that an exemption
may be defeated if the complainant demonstrates “substantial material change in
operational use of the property since original exemption was granted.”             We
disagree. When an application for exemption or a complaint against exemption has
been filed, R.C. 5715.27(F) requires the tax commissioner to “determine whether
the property is subject to taxation or exempt therefrom.” This plain language
requires the tax commissioner to determine the property’s entitlement to exemption
without regard to whether the current use of the property differs from an earlier use
or whether the property qualifies for exemption under the same provision of law as
it did at an earlier date. Although we construe exemptions strictly, “we will not
require more qualifications for an exemption than the General Assembly does.”
Newfield Publications, Inc. v. Tracy, 87 Ohio St.3d 150, 153, 718 N.E.2d 420
(1999). The proper inquiry when a complaint against exemption has been filed is
whether the property now qualifies for exemption under a currently valid exemption
statute.
           {¶ 20} O’Keeffe relies on Vick, 2 Ohio St.2d 30, 206 N.E.2d 2, to establish
that he can defeat exemption by showing “material change.” But Vick is inapposite.
In Vick, a hospital had originally been exempted as a charitable-use property and
its defense to an exemption challenge was that the same charitable use was
continuing. Thus, a showing of material change would have undermined the
hospital’s defense. By contrast, in this case, OSU is claiming that the airport is




                                            8
                                January Term, 2021




entitled to exemption under R.C. 3345.17, which was not in effect at the time of the
airport’s original exemption in 1943; the original version of R.C. 3345.17 was
enacted in 1963. Am.S.B. No. 271, 130 Ohio Laws, Part I, 783, 1515. Nothing in
R.C. 5715.27 authorizes stripping property of its exempt status just because it no
longer qualifies for an exemption it once qualified for, as long as that property
currently qualifies for an exemption that is in effect. We reject O’Keeffe’s first
proposition of law.
B. The property qualifies for exemption because it is (1) property of the state,
     (2) held for the benefit of OSU, and (3) used for the support of OSU
       {¶ 21} Under his second proposition of law, O’Keeffe challenges the
BTA’s determination that OSU demonstrated entitlement to exemption under R.C.
3345.17. That statute provides:


               All property, personal, real, or mixed of the boards of
       trustees and of the housing commissions of the state universities, the
       northeast Ohio medical university, and of the state held for the use
       and benefit of any such institution, which is used for the support of
       such institution, is exempt from taxation so long as such property is
       used for the support of such university.


As previously noted, the original version of R.C. 3345.17 was enacted in 1963,
some 20 years after OSU first obtained exemption for the airport property. And the
current version of the statute, as did the original version, authorizes exemption for
property of the state “held for the use and benefit of [a state university], which is
used for the support of such institution.”
    1. O’Keeffe forfeited the argument that the exemption fails because of the
                      property title’s failure to identify OSU




                                             9
                              SUPREME COURT OF OHIO




        {¶ 22} O’Keeffe suggests that the exemption fails because the property is
titled to the state of Ohio, without any mention that it is held for the use and benefit
of OSU. OSU asserts that because O’Keeffe failed to raise this alleged error when
he filed his notice of appeal with the BTA, neither the BTA nor this court has
jurisdiction to sustain O’Keeffe’s appeal on that basis. See R.C. 5717.02(C);
Cuyahoga Cty. v. Testa, 145 Ohio St.3d 157, 2016-Ohio-134, 47 N.E.3d 814, ¶ 26.
The BTA agreed with OSU on this point, 2019 WL 7476573 at *2, and so do we.
2. R.C. 3345.17 permits exemption based on an operational relationship between
     the use of the airport and OSU’s activities, subject to a primary-use test
        {¶ 23} O’Keeffe’s main argument under his second proposition of law
pertains to the doctrine of primary and secondary uses of property, which was
developed in the case law interpreting R.C. 3345.17. In essence, O’Keeffe argues
that taxable noneducational uses of the airport have become primary and the
educational uses have become secondary, thus rendering the property nonexempt.
        {¶ 24} O’Keeffe’s argument under this proposition of law is correct in two
important respects. First, the case law predicates exemption under R.C. 3345.17
on the operational relationship between the use of the property and university
activities. Columbus City School Dist., 130 Ohio St.3d 344, 2011-Ohio-5534, 958
N.E.2d 557, at ¶ 27. And second, the case law also subjects exemption claims under
R.C. 3345.17 to a primary-use test. Ohio State Univ. Bd. of Trustees v. Kinney, 5
Ohio St.3d 173, 174, 449 N.E.2d 1282 (1983); see also State for Use of Univ. of
Cincinnati v. Limbach, 51 Ohio St.3d 6, 553 N.E.2d 1056 (1990); Columbus City
School Dist. at ¶ 27.
        {¶ 25} In Kinney, OSU had acquired a parcel of land adjacent to OSU
Airport; on part of the parcel stood a house that the university leased to people who
had no connection to OSU, with rent going into the university’s general fund. In
upholding the claim of exemption under R.C. 3345.17, the BTA and this court
identified the main uses of the property to be a control zone for the airport and an




                                          10
                                January Term, 2021




expanded facility for OSU’s College of Agriculture. We stated that “[p]roperty
used for academic purposes is certainly ‘used for the support of’ the university.”
Kinney at 174, quoting R.C. 3345.17. As for the house rental, we deemed it to be
a secondary use and one that supported the university inasmuch as the rental income
both paid for expenses of the property and contributed to the general revenue fund
of the university. Id.
       {¶ 26} In State for Use of Univ. of Cincinnati, the tax commissioner had
determined that a portion of a parcel that had been donated to a state university was
not entitled to tax exemption, because buildings on that portion of the property were
leased to others for use as a laundromat and a convenience store. The BTA reversed
the tax commissioner’s decision and determined that the entire parcel, including the
leased buildings, was entitled to tax exemption because (1) the university’s College
of Design, Art, Architecture, and Planning was using the major portion of the
property, (2) the university had plans to use the remaining portion of the property,
which contained the leased buildings, and (3) the rental payments from the leased
buildings went into the university’s general fund. We affirmed the BTA’s decision.
       {¶ 27} More recently, in Columbus City School Dist., 130 Ohio St.3d 344,
2011-Ohio-5534, 958 N.E.2d 557, OSU failed to obtain exemption for one of its
properties. In that case, OSU sought exemption for a donated building with
commercially leased space on the lower two floors and four rented residential
apartments on the upper floor. The donation contemplated OSU’s using the
building to support fellowships in veterinary medicine. The university sought
exemption under R.C. 3345.17, and the tax commissioner and the BTA granted it
over the school board’s objections. On appeal, we reversed. We distinguished the
earlier cases by noting that neither case exempted property solely because the
income that was generated from the use of the property became general funds of
the university. Id. at ¶ 26. Instead, the income-producing activity was a secondary
use in the earlier cases. We articulated the principle that “an ancillary use of




                                         11
                                   SUPREME COURT OF OHIO




property that generates income does not defeat exemption as long as the property
is used, to some degree, either currently or prospectively, in a way that
operationally relates to university activities.” Id. at ¶ 27. Because the property at
issue was used by the university solely to generate income for the scholarship
program and the use lacked an operational relationship to OSU’s activities, it did
not qualify for exemption.
         {¶ 28} Here, we conclude that OSU may predicate the airport’s exemption
under R.C. 3345.17 on the operational relationship between the use of the airport
and OSU’s activities. The operational relationship in this case is twofold: (1)
organizational, based on the complete integration of the airport into OSU’s College
of Engineering and (2) functional, based on educational and research activity
conducted by OSU on the airport property. We turn now to O’Keeffe’s argument
regarding the primary and secondary uses of the property.
   3. OSU demonstrated that operating a public airport supports its educational
                                             programs
         {¶ 29} O’Keeffe maintains that “[s]ince OSU Airport became a public
airport, the property has been primarily developed and is used primarily for non-
university purposes to produce income.”3 In support of this assertion, O’Keeffe
calculates the fractional shares of the property devoted to the different uses and then
compares the property’s use for distinctly educational functions, which he
categorizes as exempt under R.C. 3345.17, to its use for general airport functions,
which he categorizes as nonexempt under R.C. 3345.17. He also looks at the
distinctly educational as opposed to general public use of particular areas. By




3. The record does not support O’Keeffe’s assertion of a primary use to generate income. This is so
for two reasons. First, as O’Keeffe emphasizes, income generated by the airport cannot go into the
university’s general fund but must instead go into a specific fund for the airport. Second, the profit-
and-loss statements in the record indicate that the airport operates at a loss.




                                                  12
                                January Term, 2021




categorizing the uses in this way, O’Keeffe is able to argue that the exempt use is
not the primary use of the property.
       {¶ 30} The “primary use” test is most frequently used in the context of
personal-property taxation “to address those situations where there may be
operations that would provide an exception from taxation * * * and other operations
that would require levying the tax.” Parisi Transp. Co. v. Wilkins, 102 Ohio St.3d
278, 2004-Ohio-2952, 809 N.E.2d 1126, ¶ 22. Primary use may be established
quantitatively as the “measure of the relative time [the item] is utilized in a taxable
and a nontaxable capacity,” Ace Steel Baling, Inc. v. Porterfield, 19 Ohio St.2d 137,
249 N.E.2d 892 (1969), paragraph two of the syllabus, subject to the showing of a
qualitative “primacy in utility or essentiality” of a particular use, id. at 140-141. A
plurality of this court has recognized an analogous primary-use test in the context
of real-property-tax exemption. Faith Fellowship Ministries, Inc. v. Limbach, 32
Ohio St.3d 432, 437, 513 N.E.2d 1340 (1987) (plurality opinion). And as noted
above, a secondary use of property held for the use and benefit of a state university
does not defeat an R.C. 3345.17 exemption. Kinney, 5 Ohio St.3d at 174, 449
N.E.2d 1282.
       {¶ 31} Here, O’Keeffe offers a quantitative analysis of the use of the airport
parcel based upon the physical areas of the airport devoted to different uses and the
percentage of educational use of each particular area. But his analysis fails because,
in quantifying the use of the property, O’Keeffe does not compare the portions
leased for private use (arguably a “taxable operation”) to the portions used for
distinctly exempt purposes. Instead, he compares public-airport use to specifically
educational use. He calculates the specifically educational use as 10 percent of the
total use of the airport. Thus, O’Keeffe’s basis for claiming that the property is
taxable is his determination that 90 percent of the airport use is general aviation
use by the public.




                                          13
                             SUPREME COURT OF OHIO




       {¶ 32} We reject this argument for two reasons.           First, through the
testimony of the airport’s director, Hammon, and the College of Engineering’s
finance director, OSU presented evidence that operating the public airport enhanced
its educational programs in a direct and significant manner.          Student flight
education, the course in airport management, and the course in airport planning and
design are three examples of how OSU’s operating a public airport directly serves
educational purposes. Hammon testified that offering those classes at the airport
“gives students firsthand contact with the things they’re learning in the classroom”:
students “observe the facilities, observe the activities taking place and then get[]
involved with that firsthand,” which “supports what they’re learning in the
classroom.”    By operating a public airport, OSU affords students hands-on
involvement with airport operations through class projects, research projects, and
employment at the airport. Additionally, operating a public airport serves OSU’s
educational-outreach mission: about 3,000 students in grades K through 12 visit the
airport every year through field trips, job shadowing, and aviation and space camps.
       {¶ 33} Hammon also testified that of the approximately 100 employees who
maintain airport operations, 35 are student employees.         Moreover, because,
according to Hammon, the airport regards its primary mission as supporting OSU’s
“learning, discovery and engagement initiatives,” students have access to and can
observe an actual full-service airport in operation for learning purposes, which
would be “very difficult or * * * impossible” to achieve at a nonuniversity airport.
       {¶ 34} In addition, the airport is used by the university to conduct research;
the largest research project relates to airport safety, and Hammon testified that
without the mix of aircraft and the level of aircraft supported by the airport, the
research would not be “relevant to what’s happening out there today.” Also, there
are two research facilities on the airport property: a gas-turbine lab and an
aerospace-research center.




                                         14
                                January Term, 2021




       {¶ 35} In sum, because operating a public airport directly serves OSU’s
educational and research programs, O’Keeffe’s assertion that airport use is distinct
from educational use is tenuous on this record.
       {¶ 36} Furthermore, to the extent that public-airport use can properly be
distinguished from use in support of educational programs, the use of publicly
owned property as a public airport is, in itself, a nontaxable rather than a taxable
use of the property. Ohio law provides, apart from R.C. 3345.17, at least two bases
for exempting airports in this state. Property used as a public airport may be exempt
from taxation either as public property used exclusively for a public purpose under
R.C. 5709.08, see Cleveland v. Perk, 29 Ohio St.2d 161, 280 N.E.2d 653 (1972),
or as port-authority property used for an authorized purpose under R.C. 4582.20
and 4582.46, see Columbus City School Dist. Bd. of Edn. v. Levin, BTA No. 2010-
1292, 2013 WL 6833207 (Oct. 16, 2013) (exempting property adjacent to
Rickenbacker Airport that had been acquired by the Columbus Regional Airport
Authority); compare Rickenbacker Port Auth. v. Limbach, 64 Ohio St.3d 628, 597
N.E.2d 494 (1992) (port-authority property leased to a third party for more than a
year not entitled to port-authority exemption).
       {¶ 37} In OSU’s initial response to O’Keeffe’s complaint against
exemption, it mainly relied on R.C. 3345.17, but it also cited the exemption in R.C.
5709.08(A)(1), which provides that “[r]eal * * * property belonging to the state or
United States used exclusively for a public purpose, and public property used
exclusively for a public purpose, shall be exempt from taxation.” Given that the
parcel at issue is titled in the name of the state of Ohio and operated by a state
instrumentality, the portions of the airport that are not leased for private use would
qualify for exemption under R.C. 5709.08. Perk, 29 Ohio St.2d 161, 280 N.E.2d
653.
       {¶ 38} Although OSU has abandoned R.C. 5709.08 as a distinct basis for
exemption, the operation of the airport as a public facility—given that the land is




                                         15
                             SUPREME COURT OF OHIO




owned by the state—does not count against exemption under R.C. 3345.17 as a
“taxable operation,” because the airport use itself qualifies as an exempt “public
purpose.” The primary-use test does not involve measuring the uses that bear an
operational relationship with OSU activities against all other uses, both taxable and
exempt; instead, the test calls for measuring “operations that would provide an
exception from taxation” against “other operations that would require levying the
tax.” (Emphasis added.) Parisi, 102 Ohio St.3d 278, 2004-Ohio-2952, 809 N.E.2d
1126, at ¶ 22; accord Ace Steel Baling, 19 Ohio St.2d 137, 249 N.E.2d 892, at
paragraph two of the syllabus (holding that the determination of the primary use of
equipment is based in part on the “measure of the relative time it is utilized in a
taxable and a nontaxable capacity” [emphasis added]).
       {¶ 39} For the foregoing reasons, and based on the record in this case, we
reject O’Keeffe’s second proposition of law and hold that the BTA acted reasonably
and lawfully by allowing the exemption.
C. Under R.C. 3345.17, hangars and offices leased for private use need not be
                               split-listed as taxable
       {¶ 40} Under R.C. 5713.04, when a parcel with a single owner is partly used
for exempt purposes and partly for taxable purposes, “the listing * * * shall be split,
and the part thereof used exclusively for an exempt purpose shall * * * be listed as
exempt, and the balance thereof used for a purpose not exempt shall * * * be listed
at its taxable value and taxed accordingly.” In his third proposition of law,
O’Keeffe maintains that “[s]plit-listing under R.C. 5713.04 applies to equitably
resolve a complex property tax situation in a Complaint Against Continued
Exemption like this one.” He asserts that the parts of the airport that are “leased or
otherwise used solely to produce income” should be listed as taxable.
       {¶ 41} In considering this proposition of law, we first resolve a procedural
point. OSU argues that O’Keeffe waived the split-listing issue by not mentioning
it in his main brief at the BTA. In making this argument, OSU acknowledges that




                                          16
                                 January Term, 2021




O’Keeffe did advance the argument in his notice of appeal to the BTA, his reply
brief at the BTA, and his notice of appeal to this court.
       {¶ 42} “[T]he omission of an argument from a party’s brief may be deemed
to waive that argument” at the BTA. HealthSouth Corp. v. Levin, 121 Ohio St.3d
282, 2009-Ohio-584, 903 N.E.2d 1179, ¶ 18, fn. 2. We conclude, however, that
there was no waiver here. O’Keeffe first raised the issue of partial exemption in
his complaint, and he renewed the point in his notice of appeal and reply brief at
the BTA. And significantly, O’Keeffe’s complaint gave rise to OSU’s burden to
show entitlement to exemption while also triggering the state’s duty to “determine
whether the property is subject to taxation or exempt therefrom” under R.C.
5715.27(F)—a duty that in this context, logically encompasses R.C. 5713.04’s
requirement that the tax commissioner split-list a single real-estate parcel if he finds
that it is subject in part to exempt uses and in part to nonexempt ones. That duty,
coupled with the fact that O’Keeffe expressly asserted a partial-exemption
argument in his complaint, his notice of appeal to the BTA, and his reply brief at
the BTA, put the split-listing issue squarely before the BTA. When O’Keeffe
asserted the issue again in his notice of appeal to this court, he invoked our
jurisdiction to consider it. Under these circumstances, we conclude that the issue
was not waived, and we turn now to reviewing the merits of the issue.
       {¶ 43} Under the case law, R.C. 3345.17 does not require split-listing of
rent-generating portions of property. Indeed, in State for Use of Univ. of Cincinnati,
51 Ohio St.3d 6, 553 N.E.2d 1056, the tax commissioner had split-listed as taxable
those portions of state property held for the benefit of a university that were leased
to for-profit businesses. The BTA reversed that decision, and we affirmed the
BTA’s grant of exemption to the entire property.
       {¶ 44} In sum, when applying R.C. 3345.17, the case law regards activities
that generate rental income, if deemed secondary or ancillary to uses that bear an
operational relationship with university activities, to be consistent with exempting




                                          17
                             SUPREME COURT OF OHIO




the property. That result naturally flows from the fact that the ancillary income
constitutes monetary “support of” the university under the terms of R.C. 3345.17.
       {¶ 45} O’Keeffe points to FAA regulations that prohibit airport income
from being used for nonairport purposes. Beginning no later than 2006, OSU was
unable to devote revenue generated by airport activity to any purpose other than the
airport itself. But the status of the airport as an integral part of OSU’s College of
Engineering means that the airport income, by supporting the airport itself, is
funding a university facility with an educational mission. And any airport-related
expenses that are defrayed by airport income makes it unnecessary for OSU to
spend other university funds on the airport.
       {¶ 46} Perhaps the strongest argument for split-listing in this context arises
from the case law applying the public-use exemption under R.C. 5709.08 to
airports, as discussed above. Under R.C. 5709.08, if a portion of a public airport is
leased to private persons, that portion “loses its identity as public property used
exclusively for a public purpose and is not exempt from taxation.” Carney v.
Cleveland, 173 Ohio St. 56, 180 N.E.2d 14 (1962), paragraph two of the syllabus.
In Carney, this court refused exemption to hangars leased to private companies
under long-term leases; later, in Perk, 29 Ohio St.2d at 162, 166, 280 N.E.2d 653,
this court extended the doctrine to shorter term percentage leases given to airport
concessionaires.
       {¶ 47} But unlike R.C. 5709.08, R.C. 3345.17 contains no exclusive-use
limitation. R.C. 3345.17 does not say that property must be used exclusively in an
operational relationship with university activities—indeed, it uses the phrase “used
for the support of” the university, and that phrase encompasses the receipt of
income from ancillary activities on the property. Based on such a distinction, the
BTA has exempted an OSU Airport hangar leased to a private enterprise for a long
term. See Ohio State Univ. Bd. of Trustees v. Limbach, BTA No. 87-B-729, 1992
WL 88377, *5 (Apr. 24, 1992). Similarly, because there is no view-to-profit




                                         18
                                January Term, 2021




limitation under R.C. 3345.17, cases cited by O’Keeffe that address charitable-use
exemptions under R.C. 5709.12(B) do not apply. See, e.g., Dialysis Ctrs. of
Dayton, L.L.C. v. Testa, 150 Ohio St.3d 208, 2017-Ohio-4269, 80 N.E.3d 477
(charitable-use exemption applied to dialysis clinic itself, but offices in the same
building that were leased to physicians had to be split-listed as taxable).
       {¶ 48} Applying our precedent interpreting R.C. 3345.17, we hold that the
absence of an exclusive-use limitation in R.C. 3345.17 means that there is no split-
listing requirement in this context. If a tax parcel is shown to have a primary use
for the support of a state university, including a sufficient operational relationship
over and above any income-generating function, the entire parcel will qualify for
exemption under R.C. 3345.17. Thus, we reject O’Keeffe’s third proposition of
law.
                                IV. CONCLUSION
       {¶ 49} For the above reasons, we affirm the decision of the BTA.
                                                                  Decision affirmed.
       O’CONNOR, C.J., and FISCHER, DONNELLY, and BRUNNER, JJ., concur.
       KENNEDY, J., dissents, with an opinion.
       DEWINE, J., dissents, with an opinion.
                               _________________
       KENNEDY, J., dissenting.
       {¶ 50} Because the majority has improperly shifted the burden of proof
away from appellee, Ohio State University, to establish its entitlement to an
exemption from real-property taxes and because the university has failed to carry
its burden to demonstrate that the Ohio State University Airport is used primarily
for the support of the university’s academic mission, I dissent and would reverse
the decision of the Board of Tax Appeals (“BTA”) allowing the exemption.
       {¶ 51} I agree with the facts as stated by the majority, but there are other
facts in the record that should be considered in deciding this case.




                                         19
                                SUPREME COURT OF OHIO




           {¶ 52} The Ohio State University Airport is a facility built upon land owned
by the state of Ohio. According to the airport’s draft 2017 Master Plan, as of fiscal-
year 2016-2017, the airport was the third-busiest towered airport in the state, behind
John Glenn Columbus International Airport and Cleveland-Hopkins International
Airport. In 2016, the airport supported over 76,000 flight operations with its air-
traffic control tower, which is operated by the Federal Aviation Administration.
The airport’s draft 2017 Master Plan states that “[f]or Fiscal Year 2016-2017, [the
airport’s air-traffic control tower] ranked 44 in total operations at the nation’s 253
Federal Contract Towers and 186 for total operations at all 517 Air Traffic Control
Towered airports.” (Footnotes omitted.) The clear majority of flight operations at
the university airport were itinerate flights, not local users who took off from and
returned to the airport in one flight.
           {¶ 53} The draft 2017 Master Plan includes the profits and losses for fiscal
year 2016-2017. Business revenue—income generated from nonuniversity users
such as businesses and the general public—amounted to roughly 85 percent of the
airport’s total revenue.        Business income was approximately $7.3 million,
compared to $1.3 million in internal revenue—income generated from student
activities and other teaching and research activities that took place at the airport.
None of the airport revenue was deposited in the university’s general fund.
           {¶ 54} The university airport is classified as a general-aviation airport, and
it provides a full range of services to its users, including aircraft storage, fuel, food,
and rental cars. Of the 160 aircraft based at the airport in 2016, the university
owned 19, which it stored in a single hanger. According to the draft 2017 Master
Plan, approximately 350 undergraduate and graduate students and 65 faculty
members and instructors rely on the airport for classes. In the 2018 spring semester,
for example, the university had 11 courses enrolling 76 students that met at the
airport.




                                             20
                                January Term, 2021




       {¶ 55} The airport’s draft 2017 Master Plan indicates that prior to the
opening of a new executive terminal, which broke ground in 2017, the airport’s
teaching and research facility included 16 offices, 4 classrooms, and 6 laboratories.
The airport also had a flight-simulation research lab, an unmanned-aerial-systems
lab, an aircraft-safety-and-accident-investigation lab, and an aircraft-maintenance-
technology training facility.    These teaching and research facilities together
amounted to about 143,000 square feet.           The airport, however, contained
approximately 350,000 square feet of office, classroom, simulation-lab, and hangar
space (four T-hangars, nine smaller hangars, and a maintenance hangar). In
addition, there were three runways and associated facilities, the air-traffic control
tower, 190 tie-down parking spaces, eight fuel tanks, an aircraft-rescue-and-
firefighting facility, and the open space needed for take-offs and landings.
       {¶ 56} None of this tells us precisely how the subject property was used on
January 1, 2016, the tax-lien date, and Ohio State, which had ready access to that
specific information, chose not to submit that evidence. However, it is manifest
from the evidence that is in the record that Ohio State’s use of the property to
operate the third-busiest towered airport in Ohio with facilities serving numerous
business customers and tenants on a day-to-day basis eclipsed the use of the
property to provide educational and research opportunities.
       {¶ 57} The issue in this case is whether the university-property exemption
applies to part or all of the airport for tax year 2016. R.C. 3345.17 exempts
“property * * * of the boards of trustees * * * of the state universities * * * and of
the state held for the use and benefit of any such institution, which is used for the
support of such institution.” As the majority correctly explains, R.C. 5715.271
places the burden of proof on Ohio State to demonstrate its entitlement to a tax
exemption, even when, as here, it is defending against a complaint to discontinue
that exemption.




                                         21
                             SUPREME COURT OF OHIO




       {¶ 58} Ohio State is a state university, R.C. 3345.011, and there is no real
question that the subject property is held by the state for Ohio State’s use and
benefit. The question, then, is whether the property is used for the support of the
university. As the majority acknowledges, to answer this question, this court must
conduct a primary-use test, in which we weigh the use of the property for the
support of the university against nonuniversity or nonacademic uses. See majority
opinion at ¶ 24, citing Ohio State Univ. Bd. of Trustees v. Kinney, 5 Ohio St.3d 173,
174, 449 N.E.2d 1282 (1983), and at ¶ 38, citing Ace Steel Baling, Inc. v.
Porterfield, 19 Ohio St.2d 137, 249 N.E.2d 892 (1969), paragraph two of the
syllabus.
       {¶ 59} We last applied R.C. 3345.17 in Columbus City School Dist. Bd. of
Edn. v. Testa, 130 Ohio St.3d 344, 2011-Ohio-5534, 958 N.E.2d 557. In that case,
Ohio State sought an exemption under R.C. 3345.17 for a building occupied by
commercial and residential tenants, arguing that the proceeds from the rents went
to a scholarship fund at Ohio State and therefore supported the university.
However, we explained that R.C. 3345.17 requires the court to “focus on the use of
the property itself” and to determine whether that use is for the support of the
university. Id. at ¶ 17. We concluded that the property was not “used in ways that
operationally support university activities,” id. at ¶ 28, because it was used
primarily for nonuniversity purposes by the tenants (a fast-food restaurant, a credit
union, and private residents). Because the nonacademic use of the property for
commercial and private tenants predominated over any university uses of the
property, the property was not tax exempt under R.C. 3345.17.
       {¶ 60} Similarly, the evidence presented here demonstrates that the primary
and dominant use of the property is to operate the third-busiest towered airport in
this state to service private customers and businesses who are not affiliated with the
university and who do not use the property to advance the university’s academic
mission other than provide revenue for the airport. Although Ohio State presented




                                         22
                                January Term, 2021




evidence showing that students and faculty use the airport for education and
research and that numerous degree programs benefit from having access to a
general-aviation airport, it failed to present any evidence quantifying how these
university uses predominate over the business use. Ohio State points to no evidence
that would counter appellant John O’Keeffe’s calculation that “90% of [Ohio State
University] Airport property is operationally used to serve and produce income
from external non-university public General Aviation business customers.”
       {¶ 61} Ohio State bore the burden to establish a primary nontaxable use.
O’Keeffe had no burden to demonstrate what exactly the primary use of the airport
was or to prove that use was a taxable one. Ohio State has not rebutted the evidence
presented in this case indicating that the primary use of the property is as a general-
aviation airport that has a secondary use of serving as a learning laboratory that
offers students and faculty the opportunity to have classes and conduct research at
the airport and observe the workings of a general-aviation airport.
       {¶ 62} This is a case in which the placement of the burden of proof on Ohio
State is dispositive. O’Keeffe put the tax-exempt status of the airport property at
issue when he filed the complaint challenging Ohio State’s exemption. At that
point, Ohio State bore the burden of going forward with evidence demonstrating
that the primary use of the airport is operationally related to university activities.
See R.C. 5715.271. However, it failed to produce any evidence quantifying how
much the airport was used for teaching and research opportunities and how much
it was used for serving the airport’s customers. And without that evidence, Ohio
State cannot meet its burden of proof.
       {¶ 63} The second dissenting opinion misreads this analysis as “an all-or-
nothing proposition: either the entire parcel is taxable or the entire parcel is not
taxable,” second dissenting opinion at ¶ 72, and it would apply R.C. 5713.04, which
permits a parcel of property to be split listed when parts of it qualify for exemption
and others parts do not. The problem with this position, however, is that the




                                          23
                              SUPREME COURT OF OHIO




university specifically argued that “the record does not support such a split-listing,
because Ohio State uses its airport in its entirety to support the university and all of
its many programs.” (Emphasis deleted.) It was the university, then, that chose an
“all-or-nothing” approach by expressly disclaiming that R.C. 5713.04 applies to its
airport property.
       {¶ 64} The majority may be correct that the airport is “integral” to Ohio
State’s College of Engineering, majority opinion at ¶ 45, but that does not mean the
real property itself is part of the university.       R.C. 3345.011 defines “state
university” as “a public institution of higher education which is a body politic and
corporate.” It is a fictional entity, like a corporation. As a state university, Ohio
State has statutory authority to acquire, construct, and operate facilities. R.C.
3345.11. “Facilities” includes buildings, structures, improvements, real estate, and
open-space and green-space areas.         R.C. 3345.12(A)(4) (defining “auxiliary
facilities”), (A)(5) (defining “education facilities”), and (A)(6) (defining
“facilities”). Therefore, the General Assembly has distinguished between a state
university and the property and facilities that it owns or that the state holds for the
university’s use and benefit. And ownership of the property by the university (or
by the state on its behalf) standing alone does not necessarily mean the property is
entitled to tax exemption, as our decision in Columbus City School Dist. Bd. of
Edn., 130 Ohio St.3d 344, 2011-Ohio-5534, 958 N.E.2d 557, indicates, because
property owned by a university or held by the state for the university’s use and
benefit is exempt from taxation under R.C. 3345.17 only if its primary use serves
the university’s academic mission. Here, there is no evidence that operating an
airport would no longer be feasible in the absence of the teaching and research
opportunities that the airport provides; common sense says that the airport would
continue operations. In contrast, Ohio State presented evidence that without a
general-aviation airport, having a learning laboratory for aviation study and




                                          24
                                January Term, 2021




research would be impossible. The use as a general-aviation airport plainly
dominates.
       {¶ 65} The majority conjures a different explanation for why the exemption
applies. It asserts that the airport’s use as a general-aviation airport does not count
against the university in weighing the airport’s academic and nonacademic uses,
because “the portions of the airport that are not leased for private use would qualify
for exemption under R.C. 5709.08,” which exempts property of the state used
exclusively for a public purpose. Majority opinion at ¶ 37. In other words, there is
no need to consider whether the property is used for the support of the university,
because the property appears to qualify for the public-use exemption. But that
analysis simply assumes, with no factual basis, that any public use, when added to
the university use, predominates over the business use of selling fuel and food,
renting vehicles, and leasing office space, hangars, and tie-downs to businesses and
individuals.
       {¶ 66} But more importantly, as the majority acknowledges, the university
abandoned any argument that the property was exempt from taxation pursuant to
R.C. 5709.08. Further, the record does not show that the property has ever been
determined to be exempt under that provision. Whether the airport might in fact
qualify for the public-use exemption and whether that is relevant in determining
whether the university-property exemption applies are questions that the tax
commissioner and the BTA did not pass on below and that have not been the subject
of adversarial briefing in this court. We should not abandon this court’s “role of
neutral arbiter of matters the parties present,” Greenlaw v. United States, 554 U.S.
237, 243, 128 S.Ct. 2559, 171 L.Ed.2d 399 (2008), by injecting new arguments into
this case. As Judge Richard Posner once explained, “we cannot write a party’s
brief, pronounce ourselves convinced by it, and so rule in the party’s favor. That’s
not how an adversarial system of adjudication works.” Xue Juan Chen v. Holder,
737 F.3d 1084, 1085 (7th Cir.2013).




                                          25
                             SUPREME COURT OF OHIO




       {¶ 67} Moreover, the majority’s analysis fails to apply the plain language
of R.C. 3345.17, the only tax-exemption statute at issue in this case. The only two
elements relevant to the exemption here are that (1) the property is held by the state
for the use and benefit of the university and (2) the property is used for the support
of the university. R.C. 3345.17 does not exempt property used by the university
for a public purpose, unless that use also supports the university and its academic
mission.   We are obligated to strictly construe statutes granting property-tax
exemptions, Case W. Res. Univ. v. Wilkins, 105 Ohio St.3d 276, 2005-Ohio-1649,
825 N.E.2d 146, ¶ 12, and we “may not rewrite the plain and unambiguous language
of a statute under the guise of statutory interpretation,” Pelletier v. Campbell, 153
Ohio St.3d 611, 2018-Ohio-2121, 109 N.E.3d 1210, ¶ 20.
       {¶ 68} Rather than consider the plain meaning of R.C. 3345.17, the majority
supports its holding by taking two of our cases, Parisi Transp. Co. v. Wilkins, 102
Ohio St.3d 278, 2004-Ohio-2952, 809 N.E.2d 1126, and Ace Steel Baling, 19 Ohio
St.2d 137, 249 N.E.2d 892, out of context. Neither case stands for the proposition
advanced by the majority today that the court can simply pick and choose from
among the elements of various property-tax-exemption statutes in determining the
availability of an exemption under one of them. Rather, those cases simply weigh
the taxable use against the nontaxable use to determine which one is primary for
purposes of a single, specific exemption.
       {¶ 69} The majority pieces together a hybrid exemption from two separate
tax-exemption statutes when an exemption for the whole property would not be
available under either statute standing alone. But as we explained in Columbus City
School Dist. Bd. of Edn., “the fact that R.C. 3345.17 may substantially or
completely overlap other exemptions does not furnish a reason to override a clearly
intended legislative limitation—in this case, the limitation of R.C. 3345.17 to
situations where property is used in ways that operationally support university
activities.” 130 Ohio St.3d 344, 2011-Ohio-5534, 958 N.E.2d 557, at ¶ 28. The




                                         26
                                January Term, 2021




majority today does just that by writing the public-use exemption into R.C. 3345.17
instead of considering whether that public use primarily supports university
activities.
        {¶ 70} For these reasons, I would hold that Ohio State has failed to meet its
burden to demonstrate its entitlement to an exemption from taxation for its airport.
As far as the record shows, the property is used as a general-aviation airport where
a few university courses meet and where research is conducted. I therefore would
reverse the decision of the BTA.
                                _________________
        DEWINE, J., dissenting.
        {¶ 71} The question in this case is whether land that contains the Ohio State
University (“OSU”) Airport qualifies for a tax exemption that is afforded to
property used for the support of the university. The airport property is used in a
variety of ways. On one end of the spectrum are uses—things like providing
classroom space for students—that are integral to the educational mission of the
university.   On the other end are uses—leasing office space to for-profit
corporations, for example—that have little to no discernable connection to the
educational mission of the university. And there are other uses that fall somewhere
in between.
        {¶ 72} Both the majority and the first dissenting opinion treat the question
in front of us as largely an all-or-nothing proposition: either the entire parcel is
taxable or the entire parcel is not taxable. But that approach is at odds with Ohio
law. R.C. 5713.04 (“the split-listing statute”) directs that if a parcel is partly used
for tax-exempt purposes and partly used for taxable purposes, the listing shall be
split and each portion taxed or not taxed according to its use. I would remand the
case to the tax commissioner with directions to split list the property.




                                          27
                              SUPREME COURT OF OHIO




Property used for both exempt and nonexempt purposes must be split listed
        {¶ 73} The majority concludes that the entire OSU Airport property is
exempt under R.C. 3345.17 (the “university-exemption statute”). That section
provides that “property * * * of the state held for the use and benefit of” a state
university, “which is used for the support of such institution, is exempt from
taxation so long as such property is used for the support of such university.”
        {¶ 74} I agree with the first dissenting opinion that OSU failed to meet its
burden to show that the entire property was exempt under this provision. As the
first dissent points out, significant portions of the property are used in a manner that
have little connection to the educational mission of the university. But the first
dissent is incorrect when it assumes that because OSU failed to demonstrate that
the entire property was tax exempt, the entire property should be taxable. To the
contrary, the split-listing statute provides that property used for both exempt and
nonexempt purposes must be split listed.
        {¶ 75} When some parts of a parcel of property qualify for exemption and
others would not qualify for exemption on their own, the split-listing statute
requires that the property be split listed:


                If a separate parcel of improved or unimproved real property
        has a single ownership and is so used so that part thereof, if a
        separate entity, would be exempt from taxation, and the balance
        thereof would not be exempt from taxation, the listing thereof shall
        be split, and the part thereof used exclusively for an exempt purpose
        shall be regarded as a separate entity and be listed as exempt, and
        the balance thereof used for a purpose not exempt shall, with the
        approaches thereto, be listed at its taxable value and taxed
        accordingly.




                                              28
                                January Term, 2021




R.C. 5713.04.
       {¶ 76} Nothing in this provision excludes university property from its
scope. And by its plain terms, the statute applies here. The OSU Airport is used in
such a manner that if the parts thereof were owned by separate entities, some parts
would be taxable and others would not. For example, no one would seriously
dispute that classrooms and other educational facilities would not be taxable if
separately considered. On the other hand, the commercial office space, if owned
by a separate entity, would plainly be taxable.
       {¶ 77} But despite the plain terms of the split-listing statute, the majority
determines that split listing is not required because the entire property is exempt
under the university-exemption statute. It gets there by misreading our caselaw.
       {¶ 78} In determining that the entire property is tax exempt—and that
therefore split listing is not required—the majority looks to a trio of cases in which
we construed the university-exemption statute: Ohio State Univ. Bd. of Trustees v.
Kinney, 5 Ohio St.3d 173, 449 N.E.2d 1282 (1983); State for Use of Univ. of
Cincinnati v. Limbach, 51 Ohio St.3d 6, 553 N.E.2d 1056 (1990); Columbus City
School Dist. Bd. of Edn. v. Testa, 130 Ohio St.3d 344, 2011-Ohio-5534, 958 N.E.2d
557. In all three of these cases, we made clear that property must be primarily and
substantially used for the support of the university to qualify for exemption under
that provision. See Kinney at 174; State for Use of Univ. of Cincinnati at 7-8;
Columbus City School Dist. at ¶ 23, 26.
       {¶ 79} We upheld the exemption in the first two cases even though a portion
of the property in each case was leased to nonuniversity users. At issue in Kinney
was a house adjacent to the OSU Airport that was leased to individuals with no
connection to the university. And in State for Use of Univ. of Cincinnati, small
portions of the property were leased for use as a laundromat and a convenience
store. But in Columbus City School Dist., we held that property owned by OSU




                                          29
                              SUPREME COURT OF OHIO




that benefited the university only through the generation of revenue did not qualify
for the exemption.
        {¶ 80} The principle that explains the differing results in the three cases is
that the property itself must be used for the benefit of the university; using revenues
generated by a piece of property to benefit the university is not enough. In both
Kinney and State for Use of Univ. of Cincinnati, we concluded that in addition to
producing income for the university, the challenged portions of the property
themselves had an operational use that supported the university. See Kinney at 174;
State for Use of Univ. of Cincinnati at 8.
        {¶ 81} And in Columbus City School Dist., we made clear that it is the
actual use of the property that is critical. We explained that in Kinney, we had
“specifically declared that the use of the house and grounds as rental property was
a secondary use.” (Emphasis in original.) Columbus City School Dist., 130 Ohio
St.3d 344, 2011-Ohio-5534, 958 N.E.2d 557, at ¶ 26. And while we had noted in
State for Use of Univ. of Cincinnati that the commercial use of the property
encompassed only 12 percent of the entire parcel, we emphasized in Columbus City
School Dist. that that portion of the property “was also subject to both current and
prospective uses that supported university activities apart from the generation of
any income.” Id. at ¶ 26. Thus, we concluded that “an ancillary use of property
that generates income does not defeat exemption as long as the property is used, to
some degree, either currently or prospectively, in a way that operationally relates
to university activities.” Id. at ¶ 27. The focus, we explained, must be on the use
of the property itself; in other words, courts must consider whether “the activity
conducted on the property bears an operational relationship to university activities.”
Id. at ¶ 2.
        {¶ 82} The majority cites this line of cases but then reaches a result in direct
contradiction to their central holding. It notes that under R.C. 5709.08—the
exemption statute that deals with public property used exclusively for a public




                                          30
                                       January Term, 2021




purpose—airport property leased to third parties is not exempt from taxation. It
then says that the same principle does not apply here, because unlike R.C. 5709.08,
the university-exemption statute does not contain an exclusive-use requirement and
instead “uses the phrase ‘used for the support of’ the university, and that phrase
encompasses the receipt of income from ancillary activities on the property.”
Majority opinion at ¶ 47. Similarly, it says that “ancillary income [from rents]
constitutes monetary ‘support of’ the university under the terms of R.C. 3345.17.”
Id. at ¶ 44. But, of course, this is directly at odds with what we said in Columbus
City School Dist.: “The statute notably does not explicitly allow or tie the
exemption to the use of income from the property, but rather to the use of the
property itself.” (Emphasis in original.) Id. at ¶ 15; see also id. at ¶ 19 (“The
General Assembly ultimately opted for an exemption based on the use of the
property, not on the use of its proceeds”).
         {¶ 83} Thus, to establish its entitlement to an exemption under R.C.
3345.17, OSU must demonstrate that the property is actually being used in a manner
that supports the university. If some portions of the property do not qualify for
exemption, the property is subject to mandatory split listing under R.C. 5713.04.
 The tax commissioner and the BTA failed to consider whether each portion
   of the parcel was being used in a manner that qualifies for tax exemption
         {¶ 84} Both the tax commissioner and the Board of Tax Appeals (“BTA”)
applied the university-exemption statute to the parcel as a whole without evaluating
whether each of the discrete portions of the parcel were being used in a manner that
operationally supports the university.4 Likewise, the majority concludes that the
entire parcel has an operational relationship with the university that can be



1. Certain portions of the parcel were not addressed by the briefing or evidence at all. For instance,
the record suggests that the city of Columbus leases a portion of the airport for use as a fire station.
No evidence has been presented as to whether this portion of the property qualifies for exemption
under R.C. 3345.17 or any other provision.




                                                  31
                              SUPREME COURT OF OHIO




characterized as “organizational, based on the complete integration of the airport
into OSU’s College of Engineering,” and “functional, based on educational and
research activity conducted by OSU on the airport property.” Majority opinion at
¶ 28.
        {¶ 85} It is undisputed that the parcel contains educational facilities used
for university instruction, including classrooms and simulation laboratories. The
property also houses two university research facilities: a gas-turbine lab and an
aerospace-research center. These facilities plainly qualify as property being used
for the support of the university. But it does not follow that the entire parcel is
exempt simply because some part of it is being used primarily for the support of
the university’s educational and research missions.
        {¶ 86} The majority disregards the fact that many portions of the property
are used for activities that do nothing to support the university and instead relate
primarily to the use of the airport by the public. Take, for instance, the portion of
the property used to house an Enterprise car-rental service. Or consider the
Barnstormer Restaurant located at the airport. How are these segments being used
to operationally support the university? The evidence on that question is pretty
thin: according to the airport director, having these types of services at the airport
provides students with an “understanding * * * of how to deal with those types of
operations.” And, as the director further explained, the presence of food services
at the airport supports the university by ensuring that students have something to
eat when they are working at the airport.
        {¶ 87} Just because property containing car-rental and food-service
businesses might be said to provide some tenuous benefit to students does not mean
that the property is being used for the support of the university. To the contrary,
the evidence indicates that these operations are part of the full range of services that
the airport offers to all its aeronautical users. They provide revenue streams for the
airport. Indeed, the airport’s 1990 “Master Plan Update” articulated a desire to




                                          32
                                January Term, 2021




install a restaurant “to maximize the economic return of the property in the terminal
area to benefit the Airport” and renovate the customer service area “to better serve
transient corporate aviation customers.” The plan also predicted that “an increasing
number of executive (corporate), business and personal general aviation travelers”
would utilize the airport, creating a demand for expanded rental-car services,
among other things.
       {¶ 88} The connection between the use of property leased by the airport to
private companies—such as Cardinal Health, Inc., Worthington Industries, and
Advanced Drainage Systems—and the support of the university is even more
tenuous. OSU insists that the property subject to these leases is still being used for
the support of the university. In its view, the airport needs private businesses to
generate revenue and air traffic in order to maintain its general-aviation status with
the Federal Aviation Administration and the students benefit from having access to
a general-aviation airport, so the existence of the commercial leases inevitably
supports the university.
       {¶ 89} But this rationale disregards the university-exemption statute’s
focus on the use of the property itself. The record is devoid of evidence that the
property leased by the corporate entities is being used in a way that supports the
university. There is no evidence demonstrating that “the activity conducted on the
property”—which consists of hangars and office space rented by independent
corporate entities—“bears an operational relationship to university activities,”
Columbus City School Dist., 130 Ohio St.3d 344, 2011-Ohio-5534, 958 N.E.2d
557, at ¶ 2. Indeed, under at least one of the leases in place at the airport, the
commercial tenant—not OSU—would be on the hook for taxes if the property were
to lose its exemption. And “allowing an exemption for property leased to a
commercial tenant is particularly troubling, since it makes the tax exemption inure
to the benefit of a commercial enterprise rather than the intended nonprofit
beneficiary.” Id. at ¶ 27.




                                         33
                             SUPREME COURT OF OHIO




       {¶ 90} The majority glosses over any real examination of the uses of the
component parts of the airport with the conclusory assertion that the use of the
airport is operationally related to university activities “based on the complete
integration of the airport into OSU’s College of Engineering.” Majority opinion at
¶ 28. In the majority’s view, it doesn’t matter if some portions of the challenged
parcel are not used for the support of the university; because the airport is
considered to be “part of” OSU’s College of Engineering, anything that benefits the
airport automatically supports the university. Majority opinion at ¶ 45. Of course,
under that line of thinking, virtually any property owned by OSU could qualify for
exemption as long as the university puts that property under the umbrella of one of
its departments. Suppose the university wanted to acquire a shopping center. All
the university would have to do to get a tax exemption would be to make the
shopping center “part of” its College of Business.
       {¶ 91} The bulk of the testimony presented by OSU, as well as the analysis
of the BTA, centered on the ways in which university students benefit from having
access to the airport and the difficulties the university would face if it had to seek
that access elsewhere. But university students benefit from a great many things:
some students may feel their college experience greatly enhanced by evenings at
the Out-R-Inn, but one would hardly say that that watering hole is used for the
support of the university. The question under the university-exemption statute is
not whether students benefit from using the property—it is whether the property is
being used for the support of the university. The fact that operating the airport
assists the university in providing educational opportunities to some of its students
does not necessarily mean that the entire property is being used for the support of
the university. The appropriate analysis should focus on the specific uses of each
portion of the property to determine whether such uses operationally support the
university.




                                         34
                               January Term, 2021




                                   Conclusion
       {¶ 92} The tax commissioner and the BTA failed to consider the different
uses of each distinct portion of the parcel being challenged when evaluating
whether the property was entitled to exemption under R.C. 3345.17. Some portions
of the property are not addressed by the briefing at all. I would therefore remand
the case to the tax commissioner to evaluate each part of the property and determine
which portions are used primarily for the support of the university. Any portions
of the property that do not qualify for exemption should be listed separately and
taxed pursuant to R.C. 5713.04.
                               _________________
       Sandra J. Dickinson, for appellant.
       Vorys, Sater, Seymour & Pease, L.L.P., Hilary J. Houston, Nicholas M.J.
Ray, and Lindsay Doss Spillman, for appellee the Ohio State University.
       Dave Yost, Attorney General, and Kimberly G. Allison, Assistant Attorney
General, for appellee Tax Commissioner.
                               _________________




                                        35